September 7, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Re: Inadvertent Designation as a "shell" company Form: 10-K Reporting Period: June 30, 2010 Reporting Date: October 28, 2010 IRS Tax I.D. # 36-4627722 To Whom It May Concern: It has come to our attention that the former President, Chief Executive Officer, Chief Financial Officer and Director, Wayne A. Doss, inadvertently checked the box indicating that BookMerge Technology, Inc. (OTCBB:BRKM) was a "shell" company on the face page of the June 30, 2010 Form 10-K filed October 28, 2010. BookMerge Technology, Inc. has never been a "shell" company as confirmed by the audited financials submitted and other reporting on the June 30, 2010 Form 10-K as well as all other reporting to the present. Sincerely, BookMerge Technology, Inc. /s/ Richard B. Carter Richard B. Carter Chief Executive Offiere, President Chief Fiancial Officer and Director /s/ Joseph J. Spadafore Joseph J. Spadafore Secretary, Vice-President and Director 1560 N. Maple St., Corona, CA 92880 Tel. 951.734.5344 Fax. 951.734.5357
